El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
El día 14 de enero de 1918 se archivó en la Secretaría de esta Corte Suprema la transcripción de los autos en el pleito seguido por José C. Rivera contra Víctor P. Martínez, so-bre libelo y daños y perjuicios, en la Corte de Distrito de Ag’uadilla, preparada por la parte demandante y apelante. En enero 22 el demandado en el dicho pleito, Víctor P. Mar-tínez, presentó una moción fechada el 21 del propio mes, ale-gando : 1, que se le había notificado el 12 de enero, 1918, con copia de la transcripción; 2, qne la sentencia en el pleito fue dictada el 26 dé octubre de -1917, sin qne conste cuándo fue notificada al apelante, debiendo por tanto concluirse que la apelación se interpuso fuera del tiempo legal; 3, que la no-tificación del escrito de apelación es nula porque se hizo por .correo no obstante tener ambas partes la misma- residencia; 4, qne el 11 de diciembre de 1917 el demandado radicó en la secretaría de la corte inferior unas “enmiendas a la exposi-*141ción del caso y pliego de excepciones servido a esta parte el día 4 del mes actual en la apelación interpuesta por el deman-dante José C. Kivera contra la sentencia dictada por esta Hon. Corte el día 26 de octubre de 1917 y notificada el 27 del mismo mes,” sin que el demandado baya sido notificado de resolución alguna de dicha corte inferior admitiendo o dese-chando las referidas enmiendas que se transcriben en la mo-ción, y 5, que la certificación del secretario puesta al calce de la transcripción del récord no abarca los particulares exigidos por la ley. *
No obstante las alegaciones 2, 3 y 5 el demandado limita la súplica de su moción a pedir que esta Corte Suprema de-crete la corrección de los autos de acuerdo con las enmiendas que propuso.
Luego, el mismo demandado presentó otra moción, fechada el 26 de enero último, alegando que la primera moción estaba jurada; que había sido notificada al abogado de la parte contraria;-que la vista de la moción estaba señalada para el 28 de enero, y que su dicha primera moción no había sido impugnada, por virtud de lo cual, de acuerdo con el artículo 132 del Código de Enjuiciamiento Civil, debía tenerse por cierta, y en su consecuencia procedía ordenar al apelante que corrigiera y enmendara la transcripción de los autos de acuerdo con su repetida primera moción.
En el día señalado se llamó el caso para la vista de la moción, sin que' compareciera el demandado. Sólo compa-reció el demandante, por su abogado.
Dada la única petición del demandado tanto en su moción de 21 de enero último como en la del 26 del propio mes, po-dríamos prescindir de considerar las cuestiones alegadas bajo los números 2, 3 y 5 de la primera de dichas mociones. Sin embargo procederemos a su estudio.
No es necesario que aparezca de la transcripción la noti-ficación de la sentencia al apelante. El hecho de haberse interpuesto el recurso implica que dicha parte se enteró' de la existencia del fallo, que es el fin que se persigue con la *142notificación. Parece que la parte demandada confunde la notificación de la sentencia con el registro de la misma en los libros de la corte.
Residiendo en el mismo pueblo ambas partes, no debió el demandante apelante notificar por correo su escrito de apelación al demandado. A no ser porque la misma moción del demandado demuestra que había sido informado en tiempo de la interposición del recurso, el motivo indicado hu-biera podido servir de base para la desestimación del mismo. Véase Quintero et al. v. Morales, 19 D. P. R. 1183, 1187.
El precepto de ley invocado por el demandado dice que constituirá el récord de la apelación, la certificación que li-brará el secretario del tribunal a quo o los abogados' de las partes, del legajo de la sentencia y de la notificación de la apelación.
En el presente caso el secretario de la corte inferior cer-tificó que la transcripción era una copia fiel-y correcta de las alegaciones esenciales originales obrantes en .el pleito. Hemos examinado la dicha transcripción y en ella aparecen todos los documentos que constituyen el legajo de la sentencia y, además, el escrito de apelación. De suerte que aunque el secretario no siguió, como debió, las palabras de la ley en su certificación, es lo cierto que cumplió en la práctica, con todo lo exigido por la misma.
Resta sólo examinar la cuestión relativa a la corrección de autos y es éste el momento apropiado para considerar también la segunda de las mociones del demandado. El ar-tículo 132 del Código de Enjuiciamiento Civil que dice que toda alegación esencial de la demanda no impugnada en la contestación se tendrá por cierta para los efectos de la ac-ción, no tiene aplicación a este caso. Hubiera sido en ver-dad mucho más correcto que el demandante hubiera contes-tado por escrito la moción del demandado, pero el no haberlo hecho no es motivo para considerar como ciertas todas las alegaciones del demandado.
*143Ya hemos dicho que el demandado no compareció al acto de la vista de su moción. El demandante compareció y se limitó a oponerse oralmente a las enmiendas propuestas por-que éste no era el momento ni el procedimiento apropiado para ello.
En efecto el artículo 299 ya citado, fija el procedimiento que debe seguirse para la preparación de las exposiciones del caso, y es el día señalado por el juez sentenciador el mo-mento en que debe comparecer la parte contraria para hacer las observaciones que estime pertinentes con respecto al pliego o exposición presentado por el apelante. En su moción no alega el demandado que no se le diera la oportunidad fijada por la ley, basando toda su queja en el hecho de que nada se le ha notificado con respecto a la suerte que corrieron las enmiendas escritas qu.e archivara. Las partes no pueden imponer a las cortes el sistema de procedimiento que ellas elijan sino que tienen que someterse al fijado por la ley, puesto en práctica por el tribunal.
Además, lo que ahora se pretende en verdad es reabrir los procedimientos para la preparación de una exposición del caso que ya ha sido aprobada y mandada a incorporar como parte del legajo de la sentencia por el juez sentenciador, (página 55 de la transcripción del récord.) Tal procedi-miento no cabe dentro de los límites de la sección 55 del re-glamento de este tribunal.
Por virtud de todo lo expuesto deben declararse sin lugar las mociones del demandado de 21 y 26 de enero último.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino.